Citation Nr: 1505222	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for ischemic heart disease, claimed as secondary to a service-connected disease or injury.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) claimed as secondary to a service-connected disease or injury.

6. Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallus valgus and calcaneal spur.

7. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

8. Entitlement to a rating in excess of 10 percent for right ankle sprain.

9. Entitlement to a compensable rating for status post right 5th finger fracture with deformity.

10. Entitlement to a compensable rating for bilateral hearing loss.

11. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, June 2012, August 2012 and September 2013 rating decisions issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in April 2014; a transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issue of entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity has been raised by the record during his April 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for: ischemic heart disease and an acquired psychiatric disorder; entitlement to increased evaluations for: bilateral pes planus with hallus valgus and calcaneal spur, degenerative arthritis of the thoracolumbar spine, right ankle sprain and bilateral hearing loss; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2002 rating decision, the RO denied service connection for hemorrhoids; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the October 2002 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In an October 2002 rating decision, the RO denied service connection for hypertension; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

4. The evidence associated with the claims files subsequent to the October 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension. Such evidence is not cumulative or redundant of evidence already of record. 

5. The Veteran's hypertension had onset during service.

6. The right 5th finger disability is manifested by deformity at the DIP (distal interphalangeal) joint with limitation of flexion at the DIP joint.


CONCLUSION OF LAW

1. The October 2002 rating decision that denied service connection for hemorrhoids is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The evidence received subsequent to the October 2002 decision denying service connection for hemorrhoids is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The October 2002 rating decision that denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

4. The evidence received subsequent to the October 2002 decision denying service connection for hypertension is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

5. Hypertension was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6. The criteria for the assignment of a compensable rating for status post right 5th finger fracture with deformity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5230.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). With respect to claims to reopen, VA must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to notify in this case was satisfied by letters sent to the Veteran in April and August 2011 and February 2013. The claims herein decided were last adjudicated in April 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims on appeal herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.  

In addition, the Veteran was afforded VA examination in connection with his claim for service connection for hypertension and increased evaluation for his right 5th finger disability. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in October 2011 is adequate with regard to the issues on appeal herein decided. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the April 2014 Board hearing, the undersigned VLJ identified the issue on appeals, explained the concepts of service connection and increased evaluations and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Hemorrhoids

The RO denied service connection for hemorrhoids in an October 2002 decision.  In particular, the RO found that the evidence did not establish a relationship between his hemorrhoids and service.  Specifically, the RO noted that there was no record of complaint or treatment for hemorrhoids during his period of active service. The RO concluded that there was no evidence that showed that the hemorrhoids were related to service.

The evidence of record at the time of the October 2002 denial included the Veteran's service treatment records and private treatment records confirming a diagnosis of hemorrhoids.  The record also included the claim.  The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the October 2002 rating decision became final. 38 C.F.R. § 20.1103.  In essence, at the time of the prior denial, there was post service evidence of hemorrhoids but no accepted evidence of in-service hemorrhoids or of a nexus to service.  

In June 2011, the Veteran requested that his claim be reopened.  The evidence received since the October 2002 rating decision includes various lay statements submitted by the Veteran and his April 2014 testimony before the undersigned VLJ reiterating his assertions that his hemorrhoids manifest during service. However, the Board finds that the statements and his hearing testimony are cumulative in nature and repetitive of his previous assertions. These added general lay statements and hearing testimony are cumulative of the prior claim and pleadings. The more recent private treatment records in this appeal do not serve to support his lay assertions that his hemorrhoids manifest during service.  Such evidence is not material.  Further, nothing in the more recent private treatment records indicates that hemorrhoids was incurred in or aggravated by his active service.  The fact that he has hemorrhoids had been established previously, such evidence is cumulative.

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for hemorrhoids.   



Hypertension

The RO previously denied the Veteran's claim of service connection for hypertension in an October 2002 decision.  In particular, the RO found that the evidence did not show a diagnosis of hypertension in service or within one year of discharge from service. Further, there was no evidence which indicated a causal relationship between his hypertension and his period of service.

The evidence of record at the time of the October 2002 denial included the Veteran's service treatment records, private treatment records (confirming a diagnosis of hypertension and the Veteran's own statements (claiming that his hypertension manifested during service). The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the October 2002 rating decision became final. 38 C.F.R. § 20.1103. 

In June 2011, the Veteran requested that his claim be reopened. The evidence received since the October 2002 rating decision includes various lay statements submitted by the Veteran, his April 2014 testimony before the undersigned VLJ reiterating his assertions that his hemorrhoids manifest during service, private treatment records, VA treatment records and the October 2011 report of VA examination. In the various lay statements and his April 2014 testimony the Veteran asserts/testifies that he had problems with high blood pressure every year during his period of service and that his hypertension had been continuous since that time. The October 2011 report of VA examination offers an opinion as to etiology of the claimed hypertension. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no such opinion as to etiology at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence (the lay statements, hearing testimony and October 2011 VA report of examination with etiology opinion) relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension.  
   
Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, hypertension is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that his current hypertension had an onset or was aggravated during his period of active service. A November 1974 service examination report documents that the Veteran's blood pressure reading was 120/80. There was no diagnosis of hypertension. In the corresponding November 1974 report of medical history, the Veteran indicated that he had a history of high blood pressure. A July 1979 service examination report documents that the Veteran's blood pressure reading was 110/79. There was no diagnosis of hypertension. In the corresponding July 1979 report of medical history, the Veteran indicated that he had a history of high blood pressure. A December 1981 service examination report documents that the Veteran's blood pressure reading was 123/80. There was no diagnosis of hypertension. In the corresponding December 1981 report of medical history, the Veteran indicated that he had a history of high blood pressure.

A June 1984 service treatment record documents the Veteran blood pressure reading that morning was 150/90. The next day, his blood pressure reading in the morning was 122/88; his blood pressure reading in the afternoon was 140/90. The examiner documented that the Veteran had elevated blood pressure readings. The Veteran felt weak. He reported that he had hypertension 10 years ago and was treated for 3 months and had no problems since that time. The assessment was possible hypertension with related history before enlistment.

The August 1985 separation examination report documents that the Veteran's blood pressure reading was 142/80. There was no diagnosis of hypertension. In the corresponding August 1985 report of medical history, the Veteran indicated that he had a history of high blood pressure.

A November 2000 private treatment record documents that the Veteran's hypertension was stable. He was advised to continue his medication. VA treatment records dated March 2009 to May 2011 reflect that the Veteran's hypertension was controlled.

In the October 2011report of VA examination, the Veteran reports the date of diagnosis of his hypertension was 1974. He reported that his hypertension had been continuous since that time. His symptoms were dizziness, fatigue and occasional blurry vision. He reported having a poor response to medication and indicated the medication caused headaches.

On examination, the diagnosis was hypertension. The examiner opined that it was at least as likely as not that the Veteran's hypertension was aggravated by the physical and emotional stress of military service.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

In this case, the presumption of soundness is applicable as hypertension was not noted at the Veteran's entry onto active service.

While the Board is aware that the June 1984 service treatment records seem to indicate that the Veteran's hypertension preexisted his period of active service, there are no records to substantiate such a finding. Therefore, the Board cannot find that there is clear and unmistakable evidence that hypertension preexisted service.  The fact that he reports having a history of high blood pressure prior to service does not establish that he had hypertension prior to service.  Even if we accept that there was a history of hypertension, the date of origin is not established. 

The Veteran's service treatment records from his period of active service reflect that he received treatment for "possible hypertension" in June 1984
 
Post-service treatment records reflect diagnosis and assessment of hypertension, controlled.

The Veteran was afforded a VA examination in October 2011, upon which the examiner diagnosed, in pertinent part, hypertension. The examiner opined that it was at least as likely as not that the Veteran's hypertension was aggravated by the physical and emotional stress of military service.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disorder preexisted service. As noted, there is no such evidence of record. Even if the Board were to find that hypertension preexisted the Veteran's period of active service, to rebut the presumption of soundness there must be clear and unmistakable evidence that the disorder did not increase in severity. Here, during active service there was evidence that he had complaints and symptoms associated with elevated blood pressure. The assessment was possible hypertension. Nothing in the service records or post service records establishes that there was no increase in severity or that any change was due to natural progress. On the contrary, the October 2011 examination report reflects the examiner's opinion that the Veteran's hypertension was aggravated by the physical and emotional stress of service.   The AOJ could have returned the file based upon the inadequacy, but did not.

Under the circumstances, since the Board cannot establish by clear and unmistakable evidence that hypertension preexisted service and was not aggravated therein, service connection is warranted. 

In the alternative, there is little evidence to establish that hypertension pre-existed service.  Rather, the credible evidence tends to establish that he was first treated during service.  We recognize that there were multiple references to hypertension during service and that he has reported that he received medication.  The fact that the pressure reading appeared normotensive is of little concern if he were being treated.  Under the circumstances, we would find incurrence as an alternative theory of entitlement. 

Right 5th finger
 
Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran was assigned a noncompensable evaluation for status post right 5th finger fracture with deformity pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, which provides for a noncompensable evaluation for any limitation of motion of the little finger. 

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Moreover, functional impairment must be supported by adequate pathology. Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40). 

In this case, the Board concludes that the symptoms of the Veteran's status post right 5th finger fracture with deformity do not warrant assignment of a compensable rating.

The October 2011 VA examination report documents the Veteran's complaint of decreased strength, decreased dexterity, stiffness and swelling in the little finger. He experienced flare-ups of pain as often as 2 times per day that lasted approximately an hour in duration. He rated the severity of the pain as a level 10. Flare-ups of pain were precipitated by physical activity and alleviated by rest and medication.

Objectively, there was deformity at the DIP joint flexion (the degree of angulation is 20 degrees). He had full range of motion in flexion at the PIP and MP joints and had decreased range of motion (50 degrees of flexion) at the DIP joint. There was no ankylosis of the right little finger.

Here, a noncompensable rating is the highest rating assignable for any limitation of motion of the little finger. The Veteran does not have ankylosis of the little finger of his right hand. Therefore, a compensable rating pursuant to DC 5227 is not warranted (Even if he did have ankylosis of the right little finger, a compensable rating would not be warranted). The Board notes that a noncompensable evaluation is the maximum evaluation for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, are far more credible and probative than his lay assertions in determining that his right 5th finger disability does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the criteria contemplate any limitation of motion of the little finger and assigns a noncompensable evaluation. There is no criteria available that would allow for a compensable rating for this disability.

For all the foregoing reasons, the Board finds that a compensable rating for the status post right 5th finger fracture with deformity is not warranted at any time pertinent to this appeal.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's status post right 5th finger fracture with deformity are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's status post right 5th finger fracture with deformity is contemplated by the noncompensable rating, which takes account of both the individual symptoms and the overall impairment caused by the status post right 5th finger fracture with deformity. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the status post right 5th finger fracture with deformity on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for status post right 5th finger fracture with deformity is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

The application to reopen a claim for service connection for hemorrhoids is denied. 

The application to reopen a claim for service connection hypertension is granted. 

Entitlement to service connection for hypertension is granted.

Entitlement to a compensable rating for status post right 5th finger fracture with deformity is denied.


REMAND

As for the Veteran's claims for entitlement to service connection for ischemic heart disease, in light of the Board decision herein granting service connection for hypertension, the Board finds that further examination is warranted to determine if the Veteran has any heart disease caused or aggravated by his now service-connected hypertension.

The Veteran claims that he has PTSD due to multiple stressors as a result of his service in Germany and Korea. He generally testified that having to be on combat alert at all times during his deployments to Germany and Korea left him in fear for his life. Additionally, he reported witnessing the death of a fellow unit member in a vehicle accident while stationed in Germany.

In a November 2012 VA psychiatric outpatient note, the psychiatrist recorded the Veteran's reported history of experiencing racial problems during his service in Germany. On objective examination, the Axis I diagnoses were anxiety disorder and depressive disorder. A July 2013 VA psychiatric outpatient treatment note reflects Axis I diagnoses of r/o (rule out) PTSD, r/o bipolar disorder, anxiety disorder and depressive disorder 

To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed PTSD. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006). To that end, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). As noted, in the November 2013 VA psychiatric outpatient treatment note (and subsequently thereafter), the Veteran was diagnosed with anxiety disorder and depressive disorder. Thus, the examination should also address the etiology of any other acquired psychiatric disorder diagnosis (i.e., whether an acquired psychiatric disorder, other than PTSD, had an onset due to service).

As for the claims for ratings in excess of: 30 percent for bilateral pes planus, 20 percent for degenerative arthritis of the thoracolumbar spine, 10 percent for right ankle sprain and compensable rating for bilateral hearing loss, during his April 2014 hearing the Veteran essentially asserts that he has experienced a worsening of the symptoms related to these service-connected disabilities. He was last afforded VA examination addressing these service-connected disabilities in October (September: Audiology) 2011. Under the circumstances, the Board finds that current VA examinations are necessary for the purpose of ascertaining the current severity of these service-connected disabilities. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The claim of entitlement to a TDIU is inextricably intertwined with these claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on this claim must be delayed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of heart disease. The claims file should be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent probability or better) that any heart disease had its onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that any ischemic heart disease was caused or aggravated by the service-connected hypertension. 

If aggravation of the heart disease by service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

2. The Veteran should then be scheduled for a VA psychiatric examination. All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist performing the examination for review of the case. 

Based on examination of the Veteran, any testing results, and review of the record, to include any statements or other documents, the psychiatrist or psychologist should then express an opinion as to whether such fear is sufficient to have resulted in PTSD.  If PTSD is diagnosed, the examiner must identify the stressor or stressors.

In addition, any other psychiatric impairment found should be set out. If an acquired psychiatric disorder other than PTSD is found, the psychiatrist or psychologist is asked to opine as to whether it is at least as likely as not (50 percent chance or greater) that the acquired psychiatric disorder, other than PTSD, onset during the Veteran's period of service or is otherwise etiologically related to the Veteran's period of service. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his bilateral pes planus disability. All tests and studies must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's bilateral pes planus. 

The examiner must provide a complete rationale for all the findings and opinions.  

4. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his thoracolumbar spine disability. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's thoracolumbar spine disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

5. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his right ankle disability. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's right ankle disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

6. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his hearing loss disability. 

7. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


